Title: From George Washington to Jabez Bowen, 10 October 1782
From: Washington, George
To: Bowen, Jabez


                  Sir
                     
                     Head Quarters 10th October 1782
                  
                  I have been honored with your favor of the 16th ulto.  In consequence of reports which I recd from New York, that the enemy mean an attack upon the French Ships either in Boston or Portsmouth Harbors, I advised the Marquis de Vandreuil to keep upon his Guard, and have requested the Govs. of Massachusetts and New Hampshire to hold their Militia in readiness, should there be occasion for them—I cannot think your ports in any danger for the following Reasons—There is no object in them, and as the enemy could only effect their designs further Eastward by a Coup de Main, they would never, I think, give the Alarm by commencing an attack upon you—The Caution you have taken of holding your Militia in readiness, is, however, a proper measure in my opinion.  I have the honor to be &c.
                  
               